Pemberton, C. J.
This is an action on account for work and labor done and performed by plaintiff on the mining claim *15of defendant, at her instance and request; for money expended at her request, and for her use and benefit, and for the amount of an account assigned to plaintiff, which it is alleged was due and owing from defendant to one James W. Cabbage.
The answer of defendant denies all the allegations in the complaint. The case was tried by a jury and a verdict rendered on the full amount of the account. Judgment was rendered in accordance with the verdict. The defendant filed her motion for a new trial, which was denied by the court. From the judgment, and the order denying a new trial, defendant appeals.
Counsel for the appellant contends that the evidence is insufficient to authorize the verdict or support the judgment. W e cannot agree with this contention. There is an absolute conflict of evidence in the case, but it is amply sufficient to warrant the verdict. A simple conflict of evidence does not authorize this court to set aside the verdict and reverse the judgment. It was the province of the jury to settle this conflict. They are by law the judges of the credibility of the witnesses, and the weight to be given to their testimony. They tried the issues joined by the pleadings in the case. These issues were purely those of fact. These issues were fairly submitted to the jury by the instructions of the court. The court, who tried the case, heard the witnesses, saw and considered their manner and interest in the event of the suit, refused to set aside the verdict and grant a new trial.
From a full investigation of the record, we are of the opinion that there was no error in the action of the court.
The judgment is affirmed.

Affirmed.

De Witt and Hunt, JJ., concur.